    USDC IN/ND case 2:20-cv-00307-PPS-JPK document 1-2 filed 08/19/20 page 1 of 5
                                                            64005-2008-CT -006083                                                         Filed: 8/6/2020 11:38 AM
                                                                                                                                                              Clerk
                                                                  Porter Superior Court 5                                                   Porter County, Indiana

                                     CIRCUIT/SUPERIOR COURT FOR THE COUNTY OF PORTER
                                                     STATE OF INDIANA
                                           COURTHOUSE, 16 E. LINCOLNWAY STREET
                                                   VALPARAISO, IN 46383
                                                  TELEPHONE: 219 465-3450

Jasmail Singh

                                            Plaintiff(s)

                     vs.                                                                  No. _______________________________

John Doe and ANG Transportation, Inc.

                                            Defendant(s)


                                                                        SUMMONS

The State of Indiana to Defendant: ANG Transportation, Inc., c/o All American Agents of Process, Daniel Bradford, 11940
Pebblepointe Pass, Carmel, IN 46033

          You have been sued by the person(s) named "plaintiff' in the court stated above.

       The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.

          If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in

youn;;;::~                                                                          db{);'~                    BT
Date:                                                                                           £.A..1:.tvz_
     ----                                                                         CLERK, PORTER CIRCUIT COURT

RYAN D. BITER, #27832-49
ATIORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON, IN 47404
TELEPHONE: (812)332-9451

                                                   ACKNOWLEDGMENT OF SERVICE OF SUMMONS                                   SEAL
2020.


                                                                                          SIGNATURE OF DEFENDANT
PRAECIPE: I designate the following mode of service to be used by the Clerk.

XX        By certified or registered mail with return receipt to above address.

0         By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons and complaint at his dwelling
          house or usual place of abode with some person of suitable age and discretion residing therein.

0         By                  delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons and complaint at
          his dwelling house or usual place of abode.

0         By serving his agent as provided by rule, statute or valid agreement, to-wit:

                                                                                          KEN NUNN LAW OFFICE

                                                                                          BY:      s/ RYAN D. ETTER
                                                                                                    ATIORNEY FOR PLAINTIFF
USDC IN/ND case 2:20-cv-00307-PPS-JPK document 1-2 filed 08/19/20 page 2 of 5
                             64005-2008-CT -006083                    Filed: 8/6/2020 11:38 AM
                                                                                                               Clerk
                                         Porter Superior Court 5                              Porter County, Indiana




  STATE OF INDIANA              )                        IN THE PORTER                 COURT
                                ) SS:
  COUNTY OF PORTER              )                        CAUSE NO.

  JASMAIL SINGH

         vs.
  JOHN DOE and
  ANG TRANSPORTATION, INC.

                               COMPLAINT FOR DAMAGES

         Comes now the Plaintiff, Jasmail Singh, by counsel, Ryan D. Etter of Ken Nunn Law
  Office, and for his cause of action against the Defendants, John Doe and ANG
  Transportation, Inc., alleges and states as follows:

                            STATEMENT AND JURISDICTION

          1.     This is a clear liability collision in which Defendants' tractor and attached
  trailer was negligently driven by an unknown defendant, John Doe, causing the tractor and
  attached trailer to strike the plaintiff, Jasmail Singh, who was a pedestrian. As a result of the
  incident, Plaintiff has incurred medical expenses, lost wages, and other special expenses in
  an amount to be proven at trial of this cause.

          2.    Jurisdiction and venue are appropriate in Porter Cotmty, Indiana, as said
  collision occurred within the boundaries of Porter County, State of Indiana.


                                 FIRST CAUSE OF ACTION

                                 NEGLIGENCE OF JOHN DOE

        3.       Plaintiff realleges and incorporates herein by reference paragraphs 1 through
  2 above as if fully restated verbatim.

          4.      On or about November 5, 2019 Defendant John Doe negligently drove a
  tractor-trailer, causing the tractor-trailer to strike the plaintiff, Jasmail Singh, who was a
  pedestrian.

        5.     Defendant John Doe had a duty to operate his tractor trailer in a safe and
  reasonable manner.
USDC IN/ND case 2:20-cv-00307-PPS-JPK document 1-2 filed 08/19/20 page 3 of 5




         6.       Defendant John Doe failed in the above mentioned duties and is therefore
  negligent.

         7.     Defendant John Doe's negligence was the direct and proximate cause of
  Plaintiffs injuries.

         8.       Plaintiff Jasmail Singh's injuries and damages are permanent.

         9.     As a direct and proximate result of John Doe's negligence, Jasmail Singh has
  suffered lost wages.

          10.    Plaintiff, Jasmail Singh, has incurred medical bills for the treatment of his
  injuries directly resulting from this collision.

         11.   As a direct and proximate result of John Doe's negligence, Jasmail Singh has
  experienced physical and mental pain and suffering, lost wages, and has lost the ability to
  perform usual activities, resulting in a diminished quality of life.


                                SECOND CAUSE OF ACTION

                            NEGLIGENCE PER SE OF JOHN DOE

        12.     Plaintiffrealleges and incorporates herein by reference paragraphs 1 through
  11 above as if fully restated verbatim.

         13.     John Doe violated state and federal statutes and regulations including but not
  limited to Title 9 of the Indiana Code.

         14.   Defendant John Doe's statutory violations directly and proximately caused
  Plaintiffs damages and injuries.

          15.    Defendant John Doe is negligent per se based on these statutory and regulatory
  violations.

                                THIRD CAUSE OF ACTION

                RESPONDEAT SUPERIOR OF ANG TRANSPORTATION, INC.

        16.    Plaintiff realleges and incorporates herein by reference paragraphs 1
  through 15 above as if fully restated verbatim.
USDC IN/ND case 2:20-cv-00307-PPS-JPK document 1-2 filed 08/19/20 page 4 of 5




         17.     Defendant John Doe was the employee, agent, servant, or independent
  contractor for ANG Transportation, Inc. Accordingly, ANG Transportation, Inc. is
  vicariously liable for the acts of Defendant John Doe for the causes of action above.

          WHEREFORE, the Plaintiff, Jasmail Singh, by counsel Ryan D. Etter of Ken
  Nunn Law Office, demands judgment against the Defendants, John Doe and ANG
  Transportation, Inc. for permanent injuries in a reasonable amount to be determined at the
  trial of this cause, for medical expenses, lost wages, and other special expenses, court
  costs and all other just and proper relief in the premises.

                                     KEN NUNN LAW OFFICE


                                     BY:     s/ Ryan D. Etter
                                             Ryan D. Etter, #27832-49
                                             KEN NUNN LAW OFFICE
                                             104 South Franklin Road
                                             Bloomington,IN 47404
                                             Phone: (812) 332-9451
                                             Fax: (812) 331-5321
                                             E-mail: ryane@kennunn.com




                             REQUEST FOR TRIAL BY JURY

         Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

  matter be tried by jury pursuant to Trial Rule 38.

                                     KEN NUNN LAW OFFICE


                                     BY:     s/ Ryan D. Etter
                                             Ryan D. Etter, #27832-49
                                             KEN NUNN LAW OFFICE
                                             104 South Franklin Road
                                             Bloomington, IN 47404
                                             Phone: (812) 332-9451
                                             Fax: (812) 331-5321
                                             E-mail: ryane@kennunn.com
USDC IN/ND case 2:20-cv-00307-PPS-JPK document 1-2 filed 08/19/20 page 5 of 5




  Ryan D. Etter, #27832-49
  Ken Nunn Law Office
  104 South Franklin Road
  Bloomington, IN 47404
  Telephone: 812-332-9451
  Fax Number: 812-331-5321
  Attorney for Plaintiff
